DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-16, the phrase in claim 1 that recites "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietze et al. herein referred to as “Dietze” (USPPN 2012/0211024, previously cited by Applicant in the IDS filed 2/12/2018).
As to claim 1, Dietze discloses the device for applying a liquid medium to which UV radiation is applied to a substrate comprising a housing 20 (Figure 1) having an elongate chamber 22 (Figure 4) with 
a tube element 32, which extends in a longitudinal direction through the chamber, the tube element being at least partially transparent to UV radiation, wherein the tube element is arranged in the chamber such that a flow space is formed between the tube element and the wall of the chamber, the flow space being symmetric with respect to a longitudinal centre plane of the chamber, the longitudinal centre plane dissecting the outlet opening in its middle, and such that the tube element extends into the slit shaped outlet opening in the housing and thereby forms two longitudinally extending outlet slits between the tube element and the housing (Figure 2); and 
at least one UV-radiation source 30, 30’ in the tube element 32, which is arranged to emit UV-radiation in the direction of the flow space and through the outlet opening out of the housing in order to generate radicals in the liquid and to bring the radicals to the surface of the substrate; characterized by: means for causing UV radiation to be emitted primarily in a first wavelength range (>180) through a first section of the tube member into the flow space and for causing UV radiation to be emitted primarily in a second wavelength range (140-280 nm or 140-200 nm) through a second section of the tube member through the outlet opening of the housing and optionally into an end region of the flow space adjacent to the outlet slits, wherein the first and second wavelength ranges differ, and wherein for at least one of the sections, a maximum of 20%, preferably a maximum of 5%, of the radiation power emitted through the respective section comes from the other wavelength range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietze as applied to claims above, and further in view of Tatsumi et al. herein referred to as “Tatsumi” (JP H07196303A, herein cited by Applicant in the IDS filed 2/12/2018).
As to claim 9, Dietze does not disclose the claimed wavelength ranges, however, Tatsumi discloses a UV treatment for a semiconductor which includes processing at two different wavelengths in the claimed range, namely 172 nm and 254 nm (Paragraphs [0025]-[0026]). It would have been obvious to one having ordinary skill in the art at the time of the invention to process via UV radiation at one lower and one higher wavelength in order to efficiently treat the workpiece in a compact and inexpensive design  (see Tatsumi in general, including Paragraph [0037]).
As to claims 10-13, Dietze is silent regarding use of a mirror, however, Tatsumi discloses known use of a mirror 16 (Figure 9) for its apparatus. Mirrors in the art of substrate UV radiation are useful in direct the light from the reflected lamp by the mirror and thus producing exceptionally high cleaning effect from this method (Tatsumi at Paragraph [0023]). Given the limited interior surface spaces in Dietze, it would have been practical to one having ordinary skill in the art to try during routine experimentation, to use a mirror within the processing lamp area, in order to improve the cleaning effect as taught by Tatsumi.
As to claims 14-16, in view of the applied references, adapting the dimensions of the second section to achieve the desired separation of the process steps does not go beyond general knowledge, and would obvious that routine experimentation would arrive at the claimed limitations. 
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the features of clams 2 and 3, from which claims 4-8 depend, recite features relating to the use of various materials with different transmission characteristics (claim 2) and a separator element arranged between the radiation sources as claimed (claim 3) in combination with the respective other features of each claim, are not present in the prior art of record. For these reasons, claims 2-8 contain allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711